Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24, 1989, which, upon reconsideration, partially adhered to its prior decision assessing New York Philomusica Chamber Ensemble for additional unemployment insurance contributions.
There was substantial evidence in the record to support the Unemployment Insurance Appeal Board’s conclusion that New York Philomusica Chamber Ensemble exercised sufficient direction and control over the services of its musicians to establish their status as employees (see, Matter of Captain Kishka [Hartnett], 158 AD2d 814, lv denied 76 NY2d 708). With respect to the nonmusician whose services are at issue, the evidence also established that he worked as an employee under the supervision and control of the company’s artistic director. Although there was evidence in the record which could have supported a contrary conclusion, the evidence presented shows a sufficient amount of control to support the Board’s determination of an employer-employee relationship (see, Matter of Villa Maria Inst. of Music [Ross], 54 NY2d 691).
Decision affirmed, without costs.
Mahoney, P. J., Kane, Casey, Levine and Harvey, JJ., concur.